                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

NICOLAS ALFONSO PADRON                           §
(BOP Register No. 44575-177),                    §
                                                 §
               Plaintiff,                        §
                                                 §
V.                                               §            No. 3:18-cv-1151-B
                                                 §
J. MICHAEL STAPLETON,                            §
                                                 §
               Defendant.                        §

                ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                 RECOMMENDATION OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. An objection was filed by Plaintiff. The District Court reviewed de novo those portions of

the proposed findings, conclusions, and recommendation to which objection was made, and reviewed

the remaining proposed findings, conclusions, and recommendation for plain error. Finding no error,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

       SO ORDERED.

       DATE: OCTOBER 24, 2018.




                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE



                                                -1-
